DETAILED ACTION
Allowable Subject Matter
Claims 14-21 and 23-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Hekmatpour (US 5644686 A – also referred to as Hek) in view of Moore (US 20040044546 A1) in combinatio discloses modelling a user traversing a decision tree and generating recommended clinical actions.
However, the prior art does not teach or fairly suggest the following limitations currently recited in claims 14 and 15 :  
modeling, by a processor, a clinical guideline as a decision tree,
the recommendation nodes each comprise a treatment recommendation adhering to the clinical guideline
generating, by the processor, an explanation of a reason for the determined recommendation based on at least one of the condition nodes on the path that leads to the recommendation node;
receiving, by the processor via a user interface, a proposed treatment action from a user; 
determining, by the processor, a recommendation node whose recommendation corresponds to the proposed treatment action, the latter recommendation node being referred to hereinafter as the proposed action node;
 determining, by the processor, a path through the decision tree that leads to the proposed action node, the latter path being referred to hereinafter as the proposed path; Page 2 of 9Appl. No. 14/423,578 
processor and the proposed path to detect a divergence between the path determined by the processor and the proposed path; and 
indicating, by the processor via the user interface, to the user a violated condition of a condition node at the divergence.
Claims 16-21 and 24-25 incorporate the allowable subject matter, through dependency, and are therefore also allowable. 

Conclusion. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Tu, Samson W et al. “The structure of guideline recommendations: a synthesis.” AMIA ..Annual Symposium proceedings. AMIA Symposium vol. 2003 (2003): 679-83.-discusses representing clinical guidelines as decision maps.  A Decision Map is a collection of recommendations that do not need to be organized and executed as a process. One use of the Decision Map is the encoding of a collection of asynchronous alerts and reminders that are not organized as a connected process of activities.  However, the reference does not disclose the details of the allowable claim language.  
Rosales et al (US 7877272 B2)- a method and system for making a medical diagnosis or selecting the appropriate treatment or therapy for a medical condition.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rachel L. Porter/
Primary Examiner, Art Unit 3626